Being read and Plea
Joseph Whipple Esq Thos Rodman, Jos11 Wanton Jur and Jas Rogers merchants, come into Court and Tender the sum of Seventy Six pounds three Shillings and nine pence with the Costs of Court to this time, in full satisfaction which the Appellant refuseth to accept. Cap6 William Sargent being sworn. Jn° Wm Goff being also swore. And the Court was adjourn’d untill to morrow at Ten o Clock A. M. And opened accordingly And after Sundry Debates the Court was adjourn’d untill further Notice.
Rec4 of Thos Vernon Regr of the Court of Admy the sum of Eighty three pounds in full for Judgement of Court obtain’d by Sam11 Powers ag3t the Brig6 Providence Wm Sargent Master
July 28th 1752 Sam11 Powers
Newport May 26th 1752
Court of Vice Admiralty Having heard and fully Consider’d the within Libel, with the Plea thereto, and the Tender made in Court by the Owners of the s4 Brigantine Providence As also all the Allegations and Evidence of both parties it Appears to me that there remains due to the s4 Samuel Powers as administrator to William Powers for the residue of his the sa William Powers’s Wages on board of the s4 Brigantine at the time of his death (after deduction made of what he had receiv’d before Sailing, of what was disbursed for him during the voyage, and for his Barratry in the bay of Honduras) the Sum of Eighty Three Pounds nine Shillings in Bills of Publick Credit of this Colony. It is therefore consider’d and Decreed that he the sa Samuel Powers in his sa Capacity, recover against the sa Brigantine Providence the afores4 Sum of Eighty Three Pounds nine Shillings, and for as much as the Tender made by the Owners was not Sufficient to pay and Satisfy the s4 Sum it is therefore further Decreed that he the sa Samuel recover the whole Cost of this Court
S Wickham D. Judge